UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2011 Date of reporting period:	January 1, 2011 — June 30, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Fellow Shareholder: In early August, equity markets around the world were rocked by indications of slowing economic growth and worsening debt issues in Europe and the United States. Significantly, Standard & Poor’s downgraded U.S. sovereign debt to AA+ from AAA on August 5. While Putnam’s investment team believes the downgrade will have limited immediate impact on the real economy, it is important to recognize that market volatility has risen in the near term. Long-term investors are wise to seek the counsel of their financial advisors during volatile times and to remember that market volatility historically has served as an opportunity for nimble managers to both guard against risk and pursue new opportunities. We believe that many investment opportunities still exist today, and that Putnam’s active, research-intensive investment approach offers shareholders a potential advantage in thisenvironment. We would like to thank John A. Hill, who has served as Chairman of the Trustees since 2000 and who continues on as a Trustee, for his service. We are pleased to announce that Jameson A. Baxter is the new Chair, having served as Vice Chair since 2005 and a Trustee since 1994. Ms.Baxter is President of Baxter Associates, Inc., a private investment firm, and Chair of the Mutual Fund Directors Forum. In addition, she serves as Chair Emeritus of the Board of Trustees of Mount Holyoke College, Director of the Adirondack Land Trust, and Trustee of the Nature Conservancy’s Adirondack Chapter. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 6/30/11) Investment objective To earn a positive total return that exceeds the rate of inflation by 500 basis points (or 5.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions Net asset value June 30, 2011 Class IA: $9.88 Class IB: $9.87 Total return at net asset value BofA Merrill Lynch (as of 6/30/11) Class IA shares* Class IB shares* U.S. Treasury Bill Index Life of fund –1.20% –1.30% 0.02% For a portion of the period, the fund had expense limitations, without which returns would have been lower. * Class inception date: May 2, 2011. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contractlevel. Portfolio holdings and allocations may vary over time. Allocations are represented as a percentage of net assets as of 6/30/11. Due to rounding, percentages may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Putnam VT Absolute Return 500 Fund 1 Report from your fund’s manager This fund launched on May 2, 2011. Could you describe its objective? Unlike most funds that are managed for capital appreciation or current income, Putnam VT Absolute Return 500 Fund seeks a positive, targeted return of 5% above inflation, as measured by Treasury bills, over periods of three years or more. We strive to achieve this goal with much lower volatility than a more traditional fund. While many traditional funds are significantly influenced by market direction, we try to make progress toward the return goal regardless of market conditions — whether markets are rising, falling, or flat. What is your strategy for pursuing these goals? There are a few components to our strategy. First, the fund is diversified beyond the constraints of a traditional benchmark index representing the stock or bond market. We can invest in a wide range of securities, including stocks and bonds in the United States, developed international markets, and developing markets, as well as commodities, inflation-protected securities, and REITs. With so many different types of investments to choose from, we can identify different sources of potential returns that are not correlated. This can help to reduce portfolio volatility. We also have the flexibility to employ modern investment tools, including hedging strategies with derivatives, to help mitigate risk. We combine strategies that depend on market direction with strategies that are independent of market direction, or non-directional. These strategies include short-selling securities or using put options that perform well when the market declines. Other examples involve investing in currencies uncorrelated with securities markets. With these tools, we believe we can produce returns even if the overall market is moving down or sideways. This gives the fund the possibility of outperforming general markets during flat or negative periods. What are the investment capabilities supporting thefund? Putnam has experience managing absolute return strategies since 2006. The five portfolio managers in Putnam’s Global Asset Allocation Group average 20 years of investment experience and have worked together for over a decade managing global portfolios that invest across asset classes. Their efforts are backed by Putnam’s full research capabilities. In selecting fixed-income securities, we have access to over 70 fixed-income investment professionals at Putnam. How have you positioned the fund in its initial months? The fund launched into volatile market conditions. Financial markets struggled during much of May and June as worries mounted about Greece’s deteriorating finances. Also, the United States was facing the possibility of a credit downgrade because of mounting public debt, while economic activity and job growth were sluggish. Credit markets, equities, currencies, and commodities retreated, while Treasuries and other high-quality bonds performed well. Finally, in the last week of the quarter, apparent progress on sovereign debt issues by European policymakers and stronger economic data lifted stocks. We invested primarily in fixed-income securities with shorter maturities. The most significant positions were in agency collateralized mortgage obligations, commercial mortgage-backed securities, and non-agency residential mortgage-backed securities. Corporate bonds, agency pass-through securities, and large-cap U.S. stocks were also part of the mix. As fund assets increase, we can deploy them in a wider variety of securities. What is your view of the economy and markets? We believe economic growth could accelerate during the second half of 2011. Major factors that slowed economic growth in recent months — the spike in food and oil prices, and the disruption in global automobile and electronics supply chains— are already reversing. In our view, a more positive economic trend could provide a tailwind to stocks, and push bond prices lower and yields higher. We expect that inflationary pressures will begin to fall in the near term, to about 2% at year-end. However, the long-term inflation outlook is clouded by uncertainty about new government policy efforts intended to reduce debt. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Our allocation of assets among permitted asset categories may hurt performance. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The use of derivatives involves special risks and may result in losses. REITs involve the risks of real estate investing, including declining property values. Commodities involve the risks of changes in market, political, regulatory, and natural conditions. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Additional risks are listed in the fund’s prospectus. Current and future portfolio holdings are subject to risk. Your fund’s managers Portfolio Manager Jeffrey L. Knight is Head of Global Asset Allocation at Putnam. A CFA charterholder, he joined Putnam in 1993 and has been in the investment industry since 1987. In addition to Jeffrey, your fund is managed by James Fetch, Robert Kea, Robert Schoen, and Jason Vaillancourt. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT Absolut e Return 500 Fund Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from May 2, 2011, to June 30, 2011. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the period hypothetical 5% annualized return ended 6/30/11 for the period ended 6/30/11 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $1.50 $1.91 $1.51 $1.93 Ending value (after expenses) $988.00 $987.00 $1,006.85 $1,006.43 Annualized expense ratio 0.90% 1.15% 0.90% 1.15% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the period from 5/2/11 to 6/30/11. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Putnam VT Absolute Return 500 Fund 3 The fund’s portfolio 6/30/11 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (80.9%)* Principal amount Value Federal National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, July 1, 2041 $1,000,000 $1,034,609 4s, TBA, July 1, 2041 7,000,000 7,000,000 Total U.S. government and agency mortgage obligations (cost $8,119,336) COMMON STOCKS (22.4%)* Shares Value Advertising and marketing services (0.1%) Omnicom Group, Inc. 240 $11,558 Aerospace and defense (0.8%) Huntington Ingalls Industries, Inc. † 46 1,587 Lockheed Martin Corp. 298 24,129 Northrop Grumman Corp. 281 19,487 Raytheon Co. 373 18,594 Rockwell Collins, Inc. 217 13,387 Airlines (0.2%) Copa Holdings SA Class A (Panama) 100 6,674 Southwest Airlines Co. 1,009 11,523 Banking (0.4%) Bank of Hawaii Corp. 143 6,652 M&T Bank Corp. 167 14,688 New York Community Bancorp, Inc. 690 10,343 People’s United Financial, Inc. 735 9,878 Beverage (0.3%) Dr. Pepper Snapple Group, Inc. 822 34,497 Biotechnology (0.2%) Biogen Idec, Inc. † 190 20,315 Broadcasting (0.1%) Discovery Communications, Inc. Class A † 168 6,881 Building materials (0.1%) Sherwin-Williams Co. (The) 114 9,561 Cable television (0.1%) IAC/InterActiveCorp. † 314 11,985 Chemicals (0.4%) International Flavors & Fragrances, Inc. 120 7,709 PPG Industries, Inc. 140 12,711 Sigma-Aldrich Corp. 133 9,760 Valspar Corp. 169 6,094 Commercial and consumer services (0.7%) Ecolab, Inc. 213 12,009 Equifax, Inc. 248 8,611 Expedia, Inc. 298 8,639 Gartner, Inc. † 199 8,018 Moody’s Corp. 278 10,661 Priceline.com, Inc. † 33 16,894 Verisk Analytics, Inc. Class A † 273 9,451 COMMON STOCKS (22.4%)* cont. Shares Value Communications equipment (0.1%) Harris Corp. 308 $13,878 Computers (1.8%) Apple, Inc. † 180 60,421 Hewlett-Packard Co. 489 17,800 IBM Corp. 401 68,792 Micros Systems, Inc. † 247 12,278 NetApp, Inc. † 123 6,492 Solera Holdings, Inc. 216 12,779 Conglomerates (0.1%) AMETEK, Inc. 263 11,809 Consumer (0.5%) Kimberly-Clark Corp. 517 34,412 Scotts Miracle-Gro Co. (The) Class A 114 5,849 Tupperware Brands Corp. 109 7,352 Containers (0.1%) Ball Corp. 224 8,615 Distribution (0.1%) W.W. Grainger, Inc. 93 14,289 Electric utilities (0.7%) Alliant Energy Corp. 193 7,847 DPL, Inc. 237 7,148 DTE Energy Co. 217 10,854 Entergy Corp. 177 12,086 Pinnacle West Capital Corp. 182 8,114 Public Service Enterprise Group, Inc. 452 14,753 Westar Energy, Inc. 234 6,297 Electronics (0.4%) Analog Devices, Inc. 521 20,392 L-3 Communications Holdings, Inc. 167 14,604 QLogic Corp. † 291 4,633 Energy (oil field) (0.5%) Core Laboratories NV (Netherlands) 99 11,042 Dresser-Rand Group, Inc. † 200 10,750 FMC Technologies, Inc. † 329 14,736 Oceaneering International, Inc. 242 9,801 Energy (other) (0.1%) Covanta Holding Corp. 395 6,514 Engineering and construction (0.1%) KBR, Inc. 299 11,269 Food (0.5%) ConAgra Foods, Inc. 441 11,389 Corn Products International, Inc. 258 14,262 Hormel Foods Corp. 649 19,347 Forest products and packaging (0.2%) Rayonier, Inc. R 174 11,371 Sealed Air Corp. 268 6,376 Health-care services (1.0%) AmerisourceBergen Corp. 419 17,347 Cardinal Health, Inc. 435 19,758 Laboratory Corp. of America Holdings † 153 14,809 Lincare Holdings, Inc. 274 8,020 4 Putnam VT Absolut e Return 500 Fund COMMON STOCKS (22.4%)* cont. Shares Value Health-care services cont. McKesson Corp. 274 $22,920 Pharmaceutical Product Development, Inc. 302 8,106 Warner Chilcott PLC Class A (Ireland) 483 11,655 Insurance (2.0%) ACE, Ltd. 328 21,589 Allied World Assurance Co. Holdings AG 118 6,794 Arch Capital Group, Ltd. † 306 9,768 Aspen Insurance Holdings, Ltd. 230 5,918 Axis Capital Holdings, Ltd. 254 7,864 Berkshire Hathaway, Inc. Class B † 504 39,005 Chubb Corp. (The) 316 19,785 Endurance Specialty Holdings, Ltd. (Bermuda) 151 6,241 Everest Re Group, Ltd. 111 9,074 PartnerRe, Ltd. 137 9,432 RenaissanceRe Holdings, Ltd. 129 9,024 Transatlantic Holdings, Inc. 155 7,597 Travelers Cos., Inc. (The) 402 23,469 Validus Holdings, Ltd. 269 8,326 W.R. Berkley Corp. 318 10,316 Manufacturing (0.1%) Roper Industries, Inc. 146 12,162 Media (0.2%) Viacom, Inc. Class B 355 18,105 Medical technology (0.2%) C.R. Bard, Inc. 143 15,710 Gen-Probe, Inc. † 129 8,920 Metals (0.2%) Newmont Mining Corp. 279 15,058 Natural gas utilities (0.2%) AGL Resources, Inc. 165 6,717 Spectra Energy Corp. 417 11,430 Oil and gas (2.1%) Chevron Corp. 671 69,006 Exxon Mobil Corp. 1,176 95,703 HollyFrontier Corp. 169 11,729 Murphy Oil Corp. 234 15,364 Oil States International, Inc. † 127 10,149 Sunoco, Inc. 245 10,219 Pharmaceuticals (1.1%) Abbott Laboratories 809 42,570 Eli Lilly & Co. 815 30,587 Forest Laboratories, Inc. † 420 16,523 Perrigo Co. 170 14,938 Publishing (0.2%) McGraw-Hill Cos., Inc. (The) 277 11,609 Washington Post Co. (The) Class B 12 5,027 Real estate (0.5%) Annaly Capital Management, Inc. R 826 14,901 Digital Realty Trust, Inc. R 184 11,368 Federal Realty Investment Trust R 126 10,733 Jones Lang LaSalle, Inc. 100 9,430 Realty Income Corp. R 261 8,741 COMMON STOCKS (22.4%)* cont. Shares Value Regional Bells (0.4%) Verizon Communications, Inc. 1,200 $44,676 Restaurants (0.5%) Brinker International, Inc. 200 4,892 Darden Restaurants, Inc. 160 7,962 Panera Bread Co. Class A † 50 6,283 Starbucks Corp. 455 17,968 Yum! Brands, Inc. 290 16,020 Retail (1.8%) Advance Auto Parts, Inc. 104 6,083 Amazon.com, Inc. † 150 30,674 AutoZone, Inc. † 39 11,499 Big Lots, Inc. † 156 5,171 Dollar Tree, Inc. † 140 9,327 Herbalife, Ltd. 374 21,557 Kroger Co. (The) 461 11,444 MSC Industrial Direct Co., Inc. 110 7,294 PETsMART, Inc. 163 7,395 Safeway, Inc. 850 19,865 Target Corp. 329 15,433 Wal-Mart Stores, Inc. 431 22,763 Walgreen Co. 271 11,418 Semiconductor (0.2%) KLA-Tencor Corp. 137 5,546 Lam Research Corp. † 124 5,491 Novellus Systems, Inc. † 304 10,987 Shipping (0.4%) J. B. Hunt Transport Services, Inc. 231 10,878 United Parcel Service, Inc. Class B 418 30,485 Software (1.2%) Amdocs, Ltd. (United Kingdom) † 496 15,073 BMC Software, Inc. † 354 19,364 CA, Inc. 843 19,254 Intuit, Inc. † 471 24,426 Microsoft Corp. 1,477 38,402 Technology (0.2%) Avago Technologies, Ltd. 558 21,204 Technology services (0.4%) Accenture PLC Class A 593 35,829 Telecommunications (0.2%) American Tower Corp. Class A † 374 19,571 Textiles (0.1%) Cintas Corp. 292 9,645 Tobacco (0.5%) Lorillard, Inc. 107 11,649 Philip Morris International, Inc. 596 39,795 Transportation services (0.1%) Landstar Systems, Inc. 148 6,879 Total common stocks (cost $2,243,135) Putnam VT Absolute Return 500 Fund 5 MORTGAGE-BACKED SECURITIES (14.2%)* Principal amount Value Banc of America Commercial Mortgage, Inc. Ser. 08-1, Class ASB, 6.173s, 2051 $78,000 $85,083 Ser. 07-2, Class A2, 5.634s, 2049 F 81,453 83,604 Ser. 07-1, Class A3, 5.449s, 2049 81,000 85,086 Ser. 06-5, Class A2, 5.317s, 2047 84,510 85,693 CS First Boston Mortgage Securities Corp. FRB Ser. 04-C2, Class E, 5.736s, 2036 F 66,000 64,819 Federal Home Loan Mortgage Corp. IFB Ser. 3856, Class PS, IO, 6.413s, 2040 253,652 42,740 IFB Ser. 3861, Class PS, IO, 6.413s, 2037 489,948 85,741 GE Capital Commercial Mortgage Corp. FRB Ser. 04-C3, Class B, 5.529s, 2039 F 82,000 86,010 Ser. 07-C1, Class AAB, 5.477s, 2049 82,000 85,893 GE Capital Commercial Mortgage Corp. 144A Ser. 03-C2, Class D, 5.326s, 2037 83,000 86,088 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB19, Class ASB, 5.915s, 2049 80,000 85,951 Ser. 07-LDPX, Class A2, 5.434s, 2049 41,600 42,839 LB-UBS Commercial Mortgage Trust Ser. 03-C5, Class F, 4.843s, 2037 F 83,000 85,462 Ser. 03-C3, Class G, 4.392s, 2037 65,000 64,708 Morgan Stanley Capital I Ser. 07-HQ13, Class A2, 5.649s, 2044 83,000 85,634 Salomon Brothers Mortgage Securities VII 144A FRB Ser. 99-C1, Class J, 7s, 2032 81,000 85,579 Wachovia Bank Commercial Mortgage Trust Ser. 06-C26, Class APB, 5.997s, 2045 79,000 84,160 Ser. 07-C30, Class APB, 5.294s, 2043 81,000 85,873 Total mortgage-backed securities (cost $1,418,014) COMMODITY LINKED NOTES (3.0%)* Principal amount Value UBS AG 144A zero %, 2013 (Indexed to the UBS Bloomberg CMCI Essence Excess Return Index) (United Kingdom) $300 $301,908 Total commodity linked notes (cost $300,000) Contract amount/ PURCHASED OPTIONS Expiration date/ number of OUTSTANDING (0.7%)* strike price contracts Value SPDR S&P rust (Put) Dec-11/$108.00 3,140 $4,389 SPDR S&P rust (Put) Nov-11/114.00 2,993 4,670 SPDR S&P rust (Put) Oct-11/119.00 2,823 4,862 SPDR S&P rust (Put) Sep-11/115.00 2,823 1,881 SPDR S&P rust (Put) Aug-11/120.00 2,823 1,678 SPDR S&P rust (Put) Jul-11/115.00 2,823 95 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.0625% versus the three month USD-LIBOR-BBA maturing December 23, 2041. Dec-11/4.0625 $56,652 3,396 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.0625% versus the three month USD-LIBOR-BBA maturing December 23, 2041. Dec-11/4.0625 56,652 2,277 Contract amount/ PURCHASED OPTIONS Expiration date/ number of OUTSTANDING (0.7%)* cont. strike price contracts Value Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 4.035% versus the three month USD-LIBOR-BBA maturing December 14, 2041. Dec-11/4.035 $207,492 $12,636 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 4.035% versus the three month USD-LIBOR-BBA maturing December 14, 2041. Dec-11/4.035 207,492 7,731 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.99% versus the three month USD-LIBOR-BBA maturing September 29, 2041. Sep-11/3.99 335,617 16,224 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.99% versus the three month USD-LIBOR-BBA maturing September 29, 2041. Sep-11/3.99 335,617 8,290 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.0275% versus the three month USD-LIBOR-BBA maturing September 8, 2041. Sep-11/4.0275 64,000 2,432 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.0275% versus the three month USD-LIBOR-BBA maturing September 8, 2041. Sep-11/4.0275 64,000 1,535 Total purchased options outstanding (cost $83,725) INVESTMENT COMPANIES (0.3%)* Shares Value SPDR S&P rust 201 $26,526 Total investment companies (cost $27,277) SHORT-TERM INVESTMENTS (60.3%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.04% e 993,118 $993,118 U.S. Treasury Bills for an effective yield of 0.125%, March 8, 2012 $1,000,000 999,128 U.S. Treasury Bills for an effective yield of 0.085%, November 10, 2011 # ## 2,000,000 1,999,373 U.S. Treasury Bills for an effective yield of 0.069% October 13, 2011 2,000,000 1,999,596 Total short-term investments (cost $5,991,215) Total investments (cost $18,182,702) Key to holding’s abbreviations ETF Exchange Traded Fund FRB Floating Rate Bonds IFB Inverse Floating Rate Bonds IO Interest Only SPDR S&P 500 Index Depository Receipts TBA To Be Announced Commitments 6 Putnam VT Absolut e Return 500 Fund Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from May 2, 2011 through June 30, 2011 (the reporting period). * Percentages indicated are based on net assets of $9,929,029. † Non-income-producing security. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. e See Note 7 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities’ valuation inputs. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $7,705,164 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBAs. The rates shown on FRB are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. FORWARD CURRENCY CONTRACTS at 6/30/11 (aggregate face value $24,997,147) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 8/17/11 $160,935 $156,927 $4,008 Australian Dollar Buy 7/21/11 161,487 160,471 1,016 Australian Dollar Sell 7/21/11 161,487 157,435 (4,052) Brazilian Real Buy 8/17/11 63 63 — Brazilian Real Buy 7/21/11 11,552 11,344 208 Brazilian Real Sell 7/21/11 11,552 11,170 (382) British Pound Buy 8/17/11 73,071 72,689 382 British Pound Buy 7/21/11 73,095 74,194 (1,099) British Pound Sell 7/21/11 73,095 72,709 (386) British Pound Sell 8/17/11 36,455 36,305 (150) Canadian Dollar Buy 7/21/11 207 202 5 Canadian Dollar Sell 7/21/11 207 205 (2) Canadian Dollar Sell 8/17/11 207 202 (5) Chilean Peso Buy 8/17/11 11,136 11,115 21 Chilean Peso Buy 7/21/11 11,172 11,165 7 Chilean Peso Sell 7/21/11 11,172 11,144 (28) Euro Buy 8/17/11 76,428 75,989 439 Euro Buy 7/21/11 113,641 111,342 2,299 Euro Sell 7/21/11 113,641 112,203 (1,438) Euro Sell 8/17/11 113,555 111,258 (2,297) Japanese Yen Buy 7/21/11 246,700 245,370 1,330 Japanese Yen Sell 8/17/11 246,734 245,409 (1,325) Japanese Yen Sell 7/21/11 246,700 245,230 (1,470) Mexican Peso Buy 8/17/11 22,161 22,050 111 Mexican Peso Buy 7/21/11 22,214 22,227 (13) Mexican Peso Sell 7/21/11 22,214 22,101 (113) Mexican Peso Sell 8/17/11 11,085 11,025 (60) Norwegian Krone Buy 8/17/11 54,523 53,708 815 Norwegian Krone Buy 7/21/11 54,616 54,552 64 Norwegian Krone Sell 7/21/11 54,616 53,811 (805) Russian Ruble Buy 8/17/11 11,061 11,032 29 Russian Ruble Buy 7/21/11 11,091 11,068 23 Russian Ruble Sell 7/21/11 11,091 11,062 (29) South African Rand Buy 7/21/11 11,392 11,398 (6) South African Rand Sell 7/21/11 11,466 11,555 89 Putnam VT Absolute Return 500 Fund 7 FORWARD CURRENCY CONTRACTS at 6/30/11 (aggregate face value $24,997,147) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. cont. South Korean Won Buy 7/21/11 $11,406 $11,255 $151 South Korean Won Sell 7/21/11 11,406 11,265 (141) South Korean Won Sell 8/17/11 11,387 11,245 (142) Swedish Krona Buy 8/17/11 37,202 36,465 737 Swedish Krona Buy 7/21/11 37,260 37,807 (547) Swedish Krona Sell 7/21/11 37,260 36,511 (749) Swiss Franc Buy 7/21/11 38,682 38,664 18 Swiss Franc Buy 8/17/11 38,689 38,843 (154) Swiss Franc Sell 8/17/11 75,829 76,013 184 Swiss Franc Sell 7/21/11 38,682 38,829 147 Taiwan Dollar Buy 7/21/11 11,804 11,808 (4) Taiwan Dollar Sell 8/17/11 11,808 11,827 19 Taiwan Dollar Sell 7/21/11 11,804 11,824 20 Turkish Lira Buy 8/17/11 10,559 10,616 (57) Turkish Lira Buy 7/21/11 10,734 10,908 (174) Turkish Lira Sell 7/21/11 10,734 10,792 58 Barclays Bank PLC Australian Dollar Buy 8/17/11 37,245 36,935 310 Australian Dollar Buy 7/21/11 74,104 72,266 1,838 Australian Dollar Sell 7/21/11 74,104 73,297 (807) Australian Dollar Sell 8/17/11 73,851 72,020 (1,831) Brazilian Real Buy 7/21/11 11,424 11,220 204 Brazilian Real Buy 8/17/11 34,445 34,153 292 Brazilian Real Sell 7/21/11 11,424 11,098 (326) Brazilian Real Sell 8/17/11 127 127 — British Pound Buy 8/17/11 36,616 36,406 210 British Pound Buy 7/21/11 36,628 37,288 (660) British Pound Sell 7/21/11 36,628 36,416 (212) Canadian Dollar Buy 8/17/11 37,944 37,886 58 Canadian Dollar Buy 7/21/11 75,005 73,759 1,246 Canadian Dollar Sell 7/21/11 75,005 73,969 (1,036) Canadian Dollar Sell 8/17/11 37,426 36,552 (874) Czech Koruna Buy 7/21/11 11,354 11,370 (16) Czech Koruna Sell 7/21/11 11,354 11,289 (65) Czech Koruna Sell 8/17/11 36 36 — Euro Buy 8/17/11 120,951 118,935 2,016 Euro Buy 7/21/11 308,123 306,324 1,799 Euro Sell 7/21/11 308,123 304,926 (3,197) Hungarian Forint Buy 7/21/11 34,153 34,233 (80) Hungarian Forint Sell 7/21/11 34,153 33,243 (910) Hungarian Forint Sell 8/17/11 34,049 34,116 67 Indian Rupee Buy 7/21/11 37,180 36,930 250 Indian Rupee Sell 7/21/11 37,180 36,963 (217) Indian Rupee Sell 8/17/11 36,999 36,767 (232) Mexican Peso Buy 8/17/11 11,127 11,086 41 Mexican Peso Buy 7/21/11 11,154 11,159 (5) Mexican Peso Sell 8/17/11 22,101 21,832 (269) Mexican Peso Sell 7/21/11 11,154 11,113 (41) Norwegian Krone Buy 7/21/11 38,075 38,216 (141) Norwegian Krone Sell 7/21/11 38,075 38,052 (23) Norwegian Krone Sell 8/17/11 908 894 (14) Philippines Peso Buy 8/17/11 37,251 37,406 (155) 8 Putnam VT Absolut e Return 500 Fund FORWARD CURRENCY CONTRACTS at 6/30/11 (aggregate face value $24,997,147) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC cont. Philippines Peso Buy 7/21/11 $37,338 $37,527 $(189) Philippines Peso Sell 7/21/11 37,338 37,423 85 Russian Ruble Buy 8/17/11 11,061 11,032 29 Russian Ruble Buy 7/21/11 11,091 11,063 28 Russian Ruble Sell 7/21/11 11,091 11,062 (29) Singapore Dollar Buy 8/17/11 54,672 54,644 28 Singapore Dollar Buy 7/21/11 77,159 77,182 (23) Singapore Dollar Sell 7/21/11 54,671 54,642 (29) South Korean Won Buy 7/21/11 11,347 11,192 155 South Korean Won Sell 7/21/11 11,347 11,185 (162) South Korean Won Sell 8/17/11 11,328 11,178 (150) Swedish Krona Buy 8/17/11 37,155 36,388 767 Swedish Krona Buy 7/21/11 110,895 111,237 (342) Swedish Krona Sell 7/21/11 110,895 110,194 (701) Swedish Krona Sell 8/17/11 36,918 36,176 (742) Swiss Franc Buy 8/17/11 39,046 39,204 (158) Swiss Franc Buy 7/21/11 77,841 77,548 293 Swiss Franc Sell 7/21/11 77,841 78,189 348 Taiwan Dollar Buy 7/21/11 12,427 12,457 (30) Taiwan Dollar Sell 8/17/11 12,431 12,470 39 Taiwan Dollar Sell 7/21/11 12,427 12,452 25 Thai Baht Buy 8/17/11 18,235 18,243 (8) Thai Baht Buy 7/21/11 18,270 18,539 (269) Thai Baht Sell 7/21/11 18,270 18,256 (14) Citibank, N.A. Australian Dollar Buy 7/21/11 37,052 36,119 933 Australian Dollar Sell 7/21/11 37,052 36,835 (217) Australian Dollar Sell 8/17/11 36,925 36,000 (925) Brazilian Real Buy 8/17/11 11,482 11,471 11 Brazilian Real Buy 7/21/11 11,552 11,374 178 Brazilian Real Sell 7/21/11 11,552 11,529 (23) Canadian Dollar Buy 7/21/11 830 811 19 Canadian Dollar Sell 7/21/11 830 821 (9) Canadian Dollar Sell 8/17/11 829 810 (19) Chilean Peso Buy 8/17/11 11,029 10,883 146 Czech Koruna Buy 8/17/11 10,857 10,818 39 Czech Koruna Buy 7/21/11 10,858 10,872 (14) Czech Koruna Sell 7/21/11 10,858 10,818 (40) Euro Buy 8/17/11 39,447 39,109 338 Euro Buy 7/21/11 86,210 84,567 1,643 Euro Sell 7/21/11 86,210 85,866 (344) Euro Sell 8/17/11 86,145 84,501 (1,644) Norwegian Krone Buy 7/21/11 38,075 37,525 550 Norwegian Krone Sell 7/21/11 38,075 38,046 (29) Norwegian Krone Sell 8/17/11 38,010 37,453 (557) South African Rand Buy 7/21/11 55,263 55,738 (475) South Korean Won Buy 7/21/11 11,406 11,271 135 South Korean Won Sell 7/21/11 11,406 11,253 (153) South Korean Won Sell 8/17/11 11,387 11,257 (130) Swiss Franc Buy 7/21/11 38,682 38,263 419 Swiss Franc Buy 8/17/11 77,371 77,381 (10) Swiss Franc Sell 8/17/11 38,927 39,119 192 Putnam VT Absolute Return 500 Fund 9 FORWARD CURRENCY CONTRACTS at 6/30/11 (aggregate face value $24,997,147) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Taiwan Dollar Buy 7/21/11 $1,675 $1,677 $(2) Taiwan Dollar Sell 7/21/11 1,675 1,681 6 Taiwan Dollar Sell 8/17/11 1,675 1,679 4 Credit Suisse AG Australian Dollar Buy 8/17/11 161,255 157,085 4,170 Australian Dollar Buy 7/21/11 161,808 160,876 932 Australian Dollar Sell 7/21/11 161,808 157,597 (4,211) Brazilian Real Buy 8/17/11 11,482 11,464 18 Brazilian Real Buy 7/21/11 11,552 11,348 204 Brazilian Real Sell 7/21/11 11,552 11,528 (24) British Pound Buy 7/21/11 346,679 345,602 1,077 British Pound Sell 7/21/11 346,679 353,214 6,535 British Pound Sell 8/17/11 309,788 308,158 (1,630) Canadian Dollar Buy 7/21/11 37,658 37,033 625 Canadian Dollar Sell 7/21/11 37,658 37,252 (406) Canadian Dollar Sell 8/17/11 518 505 (13) Czech Koruna Buy 8/17/11 11,328 11,284 44 Czech Koruna Buy 7/21/11 11,330 11,072 258 Czech Koruna Sell 7/21/11 11,330 11,284 (46) Czech Koruna Sell 8/17/11 11,262 11,239 (23) Euro Buy 8/17/11 36,546 36,446 100 Euro Buy 7/21/11 115,383 113,679 1,704 Euro Sell 8/17/11 153,872 152,281 (1,591) Euro Sell 7/21/11 115,383 114,665 (718) Japanese Yen Buy 7/21/11 37,074 37,259 (185) Japanese Yen Buy 8/17/11 37,079 36,902 177 Japanese Yen Sell 7/21/11 37,074 36,897 (177) Malaysian Ringgit Buy 8/17/11 58,992 59,300 (308) Malaysian Ringgit Buy 7/21/11 59,111 59,237 (126) Malaysian Ringgit Sell 7/21/11 59,111 59,339 228 Mexican Peso Buy 8/17/11 43 43 — Mexican Peso Buy 7/21/11 11,145 11,173 (28) Mexican Peso Sell 7/21/11 11,145 11,001 (144) Norwegian Krone Buy 8/17/11 92,367 91,006 1,361 Norwegian Krone Buy 7/21/11 92,524 91,461 1,063 Norwegian Krone Sell 7/21/11 92,524 91,148 (1,376) Polish Zloty Buy 8/17/11 11,153 11,110 43 Polish Zloty Buy 7/21/11 11,184 11,138 46 Polish Zloty Sell 7/21/11 11,184 11,140 (44) Russian Ruble Buy 8/17/11 11,061 11,029 32 Russian Ruble Buy 7/21/11 11,091 11,064 27 Russian Ruble Sell 7/21/11 11,091 11,058 (33) South African Rand Buy 7/21/11 11,377 11,382 (5) South African Rand Sell 7/21/11 11,466 11,556 90 South Korean Won Buy 7/21/11 11,417 11,266 151 South Korean Won Sell 7/21/11 11,417 11,256 (161) South Korean Won Sell 8/17/11 11,398 11,251 (147) Swedish Krona Buy 7/21/11 36,960 37,908 (948) Swedish Krona Buy 8/17/11 37,834 37,863 (29) Swedish Krona Sell 7/21/11 36,960 36,787 (173) Swedish Krona Sell 8/17/11 964 945 (19) Swiss Franc Buy 7/21/11 168,655 168,476 179 10 Putnam VT Absolut e Return 500 Fund FORWARD CURRENCY CONTRACTS at 6/30/11 (aggregate face value $24,997,147) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse AG cont. Swiss Franc Sell 7/21/11 $168,655 $168,327 $(328) Swiss Franc Sell 8/17/11 91,305 91,611 306 Taiwan Dollar Buy 7/21/11 22,215 22,264 (49) Taiwan Dollar Sell 8/17/11 2,769 2,778 9 Turkish Lira Buy 8/17/11 122 123 (1) Turkish Lira Buy 7/21/11 10,918 11,204 (286) Turkish Lira Sell 7/21/11 10,918 10,996 78 Deutsche Bank AG Australian Dollar Buy 7/21/11 37,159 36,123 1,036 Australian Dollar Sell 7/21/11 37,159 36,428 (731) Australian Dollar Sell 8/17/11 37,032 36,002 (1,030) British Pound Buy 7/21/11 309,891 308,158 1,733 British Pound Sell 7/21/11 309,891 316,125 6,234 British Pound Sell 8/17/11 309,788 308,067 (1,721) Canadian Dollar Buy 8/17/11 37,944 37,884 60 Canadian Dollar Buy 7/21/11 55,917 54,566 1,351 Canadian Dollar Sell 8/17/11 93,097 90,959 (2,138) Canadian Dollar Sell 7/21/11 55,917 55,282 (635) Czech Koruna Buy 8/17/11 11,441 11,397 44 Czech Koruna Buy 7/21/11 11,443 11,459 (16) Czech Koruna Sell 7/21/11 11,443 11,398 (45) Euro Buy 7/21/11 76,196 74,749 1,447 Euro Sell 7/21/11 76,196 75,874 (322) Euro Sell 8/17/11 76,138 74,694 (1,444) Hungarian Forint Buy 8/17/11 22,745 22,541 204 Hungarian Forint Buy 7/21/11 28,242 28,288 (46) Hungarian Forint Sell 7/21/11 28,242 27,718 (524) Hungarian Forint Sell 8/17/11 28,156 28,196 40 Mexican Peso Buy 8/17/11 11,068 11,008 60 Mexican Peso Buy 7/21/11 11,094 11,122 (28) Mexican Peso Sell 8/17/11 11,161 11,145 (16) Mexican Peso Sell 7/21/11 11,094 11,035 (59) Norwegian Krone Buy 7/21/11 37,593 37,044 549 Norwegian Krone Sell 7/21/11 37,593 37,565 (28) Norwegian Krone Sell 8/17/11 37,529 36,981 (548) Swedish Krona Buy 8/17/11 205 201 4 Swedish Krona Buy 7/21/11 36,374 37,109 (735) Swedish Krona Sell 7/21/11 36,374 36,903 529 Swiss Franc Buy 7/21/11 38,682 38,617 65 Swiss Franc Buy 8/17/11 38,689 38,831 (142) Swiss Franc Sell 7/21/11 38,682 38,820 138 Taiwan Dollar Buy 7/21/11 11,804 11,818 (14) Taiwan Dollar Sell 8/17/11 11,808 11,829 21 Taiwan Dollar Sell 7/21/11 11,804 11,841 37 Turkish Lira Buy 8/17/11 10,681 10,727 (46) Turkish Lira Buy 7/21/11 10,734 11,017 (283) Turkish Lira Sell 7/21/11 10,734 10,781 47 Goldman Sachs International Australian Dollar Buy 7/21/11 321 313 8 Australian Dollar Sell 7/21/11 321 319 (2) Australian Dollar Sell 8/17/11 320 312 (8) Canadian Dollar Buy 7/21/11 37,347 36,467 880 Putnam VT Absolute Return 500 Fund 11 FORWARD CURRENCY CONTRACTS at 6/30/11 (aggregate face value $24,997,147) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International cont. Canadian Dollar Sell 7/21/11 $37,347 $36,939 $(408) Canadian Dollar Sell 8/17/11 37,322 36,443 (879) Chilean Peso Buy 8/17/11 11,011 10,982 29 Chilean Peso Buy 7/21/11 11,047 10,952 95 Chilean Peso Sell 7/21/11 11,047 11,013 (34) Euro Buy 8/17/11 37,997 37,371 626 Euro Buy 7/21/11 113,641 111,499 2,142 Euro Sell 7/21/11 113,641 112,765 (876) Euro Sell 8/17/11 113,555 111,415 (2,140) Hungarian Forint Buy 8/17/11 37,965 38,023 (58) Hungarian Forint Buy 7/21/11 60,766 61,065 (299) Hungarian Forint Sell 7/21/11 60,766 59,911 (855) Japanese Yen Buy 7/21/11 83,690 83,249 441 Japanese Yen Sell 8/17/11 83,702 83,262 (440) Japanese Yen Sell 7/21/11 83,690 83,218 (472) Norwegian Krone Buy 7/21/11 891 877 14 Norwegian Krone Buy 8/17/11 38,047 37,855 192 Norwegian Krone Sell 8/17/11 38,789 38,152 (637) Norwegian Krone Sell 7/21/11 891 890 (1) Polish Zloty Buy 8/17/11 11,226 11,208 18 Swiss Franc Buy 7/21/11 77,008 76,899 109 Swiss Franc Buy 8/17/11 77,020 77,306 (286) Swiss Franc Sell 7/21/11 77,008 77,282 274 HSBC Bank USA, National Association British Pound Buy 8/17/11 36,937 36,730 207 British Pound Buy 7/21/11 36,949 37,705 (756) British Pound Sell 7/21/11 36,949 36,740 (209) Euro Buy 8/17/11 58,735 57,640 1,095 Euro Buy 7/21/11 136,137 135,218 919 Euro Sell 7/21/11 136,137 134,433 (1,704) Japanese Yen Buy 7/21/11 283 282 1 Japanese Yen Buy 8/17/11 283 281 2 Japanese Yen Sell 7/21/11 283 281 (2) Singapore Dollar Buy 7/21/11 11,081 11,075 6 Singapore Dollar Sell 7/21/11 11,081 11,037 (44) Singapore Dollar Sell 8/17/11 11,081 11,075 (6) South Korean Won Buy 8/17/11 96,624 95,554 1,070 South Korean Won Buy 7/21/11 108,090 106,619 1,471 South Korean Won Sell 7/21/11 108,090 106,728 (1,362) Swiss Franc Buy 8/17/11 57,497 57,726 (229) Swiss Franc Buy 7/21/11 77,246 76,888 358 Swiss Franc Sell 7/21/11 77,246 77,438 192 Swiss Franc Sell 8/17/11 38,927 39,120 193 Taiwan Dollar Buy 7/21/11 11,808 11,816 (8) Taiwan Dollar Sell 8/17/11 11,811 11,847 36 Taiwan Dollar Sell 7/21/11 11,808 11,845 37 JPMorgan Chase Bank, N.A. Australian Dollar Buy 7/21/11 37,587 36,644 943 Australian Dollar Sell 7/21/11 37,587 37,360 (227) Australian Dollar Sell 8/17/11 37,459 36,524 (935) Brazilian Real Buy 7/21/11 11,552 11,354 198 Brazilian Real Buy 8/17/11 22,963 22,805 158 12 Putnam VT Absolut e Return 500 Fund FORWARD CURRENCY CONTRACTS at 6/30/11 (aggregate face value $24,997,147) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. cont. Brazilian Real Sell 7/21/11 $11,552 $11,225 $(327) Brazilian Real Sell 8/17/11 127 126 (1) British Pound Buy 8/17/11 73,231 72,847 384 British Pound Buy 7/21/11 73,256 74,521 (1,265) British Pound Sell 7/21/11 73,256 72,869 (387) British Pound Sell 8/17/11 36,776 36,569 (207) Canadian Dollar Buy 7/21/11 93,471 91,525 1,946 Canadian Dollar Sell 7/21/11 93,471 92,467 (1,004) Canadian Dollar Sell 8/17/11 56,294 54,968 (1,326) Chilean Peso Buy 8/17/11 16,639 16,604 35 Chilean Peso Buy 7/21/11 16,693 16,675 18 Chilean Peso Sell 7/21/11 16,693 16,645 (48) Czech Koruna Buy 8/17/11 11,316 11,273 43 Czech Koruna Buy 7/21/11 11,318 11,323 (5) Czech Koruna Sell 7/21/11 11,318 11,274 (44) Euro Buy 8/17/11 93,396 92,807 589 Euro Buy 7/21/11 150,215 147,384 2,831 Euro Sell 7/21/11 150,215 148,718 (1,497) Euro Sell 8/17/11 150,101 147,272 (2,829) Hungarian Forint Buy 7/21/11 22,685 22,708 (23) Hungarian Forint Buy 8/17/11 22,745 22,539 206 Hungarian Forint Sell 7/21/11 22,685 22,127 (558) Hungarian Forint Sell 8/17/11 22,615 22,634 19 Japanese Yen Buy 8/17/11 388 386 2 Japanese Yen Buy 7/21/11 37,281 37,079 202 Japanese Yen Sell 7/21/11 37,281 37,381 100 Mexican Peso Buy 8/17/11 11,110 11,057 53 Mexican Peso Buy 7/21/11 22,205 21,949 256 Mexican Peso Sell 7/21/11 22,205 22,079 (126) Norwegian Krone Buy 7/21/11 38,168 37,455 713 Norwegian Krone Sell 7/21/11 38,168 38,104 (64) Norwegian Krone Sell 8/17/11 204 201 (3) Polish Zloty Buy 7/21/11 291 293 (2) Polish Zloty Buy 8/17/11 291 290 1 Polish Zloty Sell 7/21/11 291 290 (1) Russian Ruble Buy 8/17/11 11,061 11,020 41 Russian Ruble Buy 7/21/11 11,091 11,060 31 Russian Ruble Sell 7/21/11 11,091 11,050 (41) Singapore Dollar Buy 8/17/11 54,754 54,703 51 Singapore Dollar Buy 7/21/11 65,996 65,963 33 Singapore Dollar Sell 7/21/11 65,996 65,911 (85) Swiss Franc Buy 7/21/11 39,039 38,985 54 Swiss Franc Buy 8/17/11 39,046 39,186 (140) Swiss Franc Sell 7/21/11 39,039 39,173 134 Taiwan Dollar Buy 7/21/11 11,804 11,828 (24) Taiwan Dollar Sell 8/17/11 23,030 23,119 89 Taiwan Dollar Sell 7/21/11 11,804 11,841 37 Royal Bank of Scotland PLC (The) Australian Dollar Buy 8/17/11 37,352 37,102 250 Australian Dollar Buy 7/21/11 74,318 72,259 2,059 Australian Dollar Sell 7/21/11 74,318 73,813 (505) Australian Dollar Sell 8/17/11 74,064 72,032 (2,032) Putnam VT Absolute Return 500 Fund 13 FORWARD CURRENCY CONTRACTS at 6/30/11 (aggregate face value $24,997,147) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Royal Bank of Scotland PLC (The) cont. Brazilian Real Buy 8/17/11 $11,545 $11,482 $63 Brazilian Real Buy 7/21/11 23,167 22,746 421 Brazilian Real Sell 7/21/11 23,167 22,758 (409) British Pound Buy 8/17/11 73,553 73,146 407 British Pound Buy 7/21/11 73,577 74,468 (891) British Pound Sell 7/21/11 73,577 73,165 (412) British Pound Sell 8/17/11 36,776 36,570 (206) Canadian Dollar Buy 8/17/11 37,011 36,111 900 Canadian Dollar Buy 7/21/11 74,487 73,579 908 Canadian Dollar Sell 7/21/11 74,487 72,913 (1,574) Canadian Dollar Sell 8/17/11 37,218 36,341 (877) Chilean Peso Buy 8/17/11 16,621 16,535 86 Chilean Peso Buy 7/21/11 16,675 16,686 (11) Chilean Peso Sell 7/21/11 16,675 16,580 (95) Czech Koruna Buy 8/17/11 10,994 10,948 46 Czech Koruna Buy 7/21/11 22,325 22,364 (39) Czech Koruna Sell 7/21/11 22,325 22,101 (224) Euro Buy 8/17/11 73,528 72,824 704 Euro Buy 7/21/11 152,392 149,572 2,820 Euro Sell 7/21/11 152,392 150,879 (1,513) Euro Sell 8/17/11 152,277 149,456 (2,821) Hungarian Forint Buy 7/21/11 22,734 22,800 (66) Hungarian Forint Sell 7/21/11 22,734 22,648 (86) Hungarian Forint Sell 8/17/11 22,664 22,718 54 Japanese Yen Buy 8/17/11 24,037 23,898 139 Japanese Yen Buy 7/21/11 39,055 39,343 (288) Japanese Yen Sell 7/21/11 39,055 38,834 (221) Japanese Yen Sell 8/17/11 37,200 37,055 (145) Malaysian Ringgit Sell 8/17/11 11,125 11,143 18 Mexican Peso Buy 8/17/11 27,827 27,691 136 Mexican Peso Buy 7/21/11 38,944 38,977 (33) Mexican Peso Sell 7/21/11 38,944 38,688 (256) New Zealand Dollar Buy 8/17/11 11,717 11,446 271 New Zealand Dollar Sell 7/21/11 11,656 11,289 (367) Norwegian Krone Buy 7/21/11 371 365 6 Norwegian Krone Sell 7/21/11 371 370 (1) Norwegian Krone Sell 8/17/11 371 365 (6) Polish Zloty Buy 8/17/11 11,117 11,070 47 Polish Zloty Buy 7/21/11 11,147 11,067 80 Polish Zloty Sell 7/21/11 11,147 11,097 (50) Russian Ruble Buy 8/17/11 11,061 11,042 19 Russian Ruble Buy 7/21/11 11,091 11,069 22 Russian Ruble Sell 7/21/11 11,091 11,069 (22) South African Rand Buy 7/21/11 55,469 55,662 (193) South African Rand Sell 7/21/11 11,407 11,413 6 South Korean Won Buy 7/21/11 22,480 22,130 350 South Korean Won Sell 7/21/11 22,480 22,159 (321) South Korean Won Sell 8/17/11 11,120 10,973 (147) Swedish Krona Buy 8/17/11 37,107 36,356 751 Swedish Krona Buy 7/21/11 37,165 37,713 (548) Swedish Krona Sell 7/21/11 37,165 36,404 (761) Swedish Krona Sell 8/17/11 36,886 36,142 (744) 14 Putnam VT Absolut e Return 500 Fund FORWARD CURRENCY CONTRACTS at 6/30/11 (aggregate face value $24,997,147) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Royal Bank of Scotland PLC (The) cont. Swiss Franc Buy 7/21/11 $176,153 $176,532 $(379) Swiss Franc Sell 7/21/11 176,153 175,928 (225) Swiss Franc Sell 8/17/11 137,136 137,684 548 Taiwan Dollar Buy 7/21/11 22,887 22,950 (63) Taiwan Dollar Sell 8/17/11 22,894 22,966 72 Taiwan Dollar Sell 7/21/11 22,887 22,892 5 Turkish Lira Buy 7/21/11 10,550 10,588 (38) Turkish Lira Sell 7/21/11 10,550 10,839 289 Turkish Lira Sell 8/17/11 10,498 10,539 41 State Street Bank and Trust Co. Australian Dollar Buy 8/17/11 198,500 194,220 4,280 Australian Dollar Buy 7/21/11 198,967 197,808 1,159 Australian Dollar Sell 7/21/11 198,967 194,443 (4,524) Brazilian Real Buy 8/17/11 127 126 1 Brazilian Real Buy 7/21/11 128 126 2 Brazilian Real Sell 7/21/11 128 127 (1) British Pound Buy 8/17/11 73,231 72,866 365 British Pound Buy 7/21/11 73,256 74,741 (1,485) British Pound Sell 7/21/11 73,256 72,892 (364) Canadian Dollar Buy 7/21/11 38,177 37,539 638 Canadian Dollar Sell 7/21/11 38,177 37,544 (633) Canadian Dollar Sell 8/17/11 1,140 1,113 (27) Euro Buy 7/21/11 152,973 150,069 2,904 Euro Sell 7/21/11 152,973 151,505 (1,468) Euro Sell 8/17/11 152,857 149,944 (2,913) Hungarian Forint Buy 7/21/11 34,141 34,193 (52) Hungarian Forint Sell 7/21/11 34,141 33,403 (738) Hungarian Forint Sell 8/17/11 34,037 34,080 43 Japanese Yen Buy 7/21/11 39,056 39,344 (288) Japanese Yen Buy 8/17/11 39,062 38,856 206 Japanese Yen Sell 7/21/11 39,056 38,845 (211) Japanese Yen Sell 8/17/11 37,315 37,125 (190) Malaysian Ringgit Buy 8/17/11 58,992 59,231 (239) Malaysian Ringgit Buy 7/21/11 59,111 59,222 (111) Malaysian Ringgit Sell 7/21/11 59,111 59,290 179 Mexican Peso Buy 8/17/11 11,034 10,981 53 Mexican Peso Buy 7/21/11 33,197 33,093 104 Mexican Peso Sell 7/21/11 33,197 33,112 (85) Norwegian Krone Buy 7/21/11 38,094 37,521 573 Norwegian Krone Sell 7/21/11 38,094 38,043 (51) Norwegian Krone Sell 8/17/11 38,029 37,453 (576) Polish Zloty Buy 7/21/11 66,046 65,928 118 Polish Zloty Sell 7/21/11 66,046 66,182 136 Polish Zloty Sell 8/17/11 65,865 65,741 (124) Russian Ruble Buy 8/17/11 11,061 11,062 (1) Russian Ruble Buy 7/21/11 11,091 11,083 8 Russian Ruble Sell 7/21/11 11,091 11,085 (6) South African Rand Buy 7/21/11 11,200 11,099 101 South African Rand Sell 7/21/11 11,259 11,350 91 Swedish Krona Buy 7/21/11 174 177 (3) Swedish Krona Buy 8/17/11 174 171 3 Swedish Krona Sell 7/21/11 174 171 (3) Putnam VT Absolute Return 500 Fund 15 FORWARD CURRENCY CONTRACTS at 6/30/11 (aggregate face value $24,997,147) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Swiss Franc Buy 7/21/11 $77,246 $77,349 $(103) Swiss Franc Buy 8/17/11 77,258 77,567 (309) Swiss Franc Sell 7/21/11 77,246 77,539 293 Taiwan Dollar Buy 7/21/11 22,961 23,000 (39) Taiwan Dollar Sell 8/17/11 22,967 23,036 69 Taiwan Dollar Sell 7/21/11 22,961 23,011 50 UBS AG Australian Dollar Buy 8/17/11 37,352 37,091 261 Australian Dollar Buy 7/21/11 111,370 109,077 2,293 Australian Dollar Sell 7/21/11 111,370 110,471 (899) Australian Dollar Sell 8/17/11 73,530 71,702 (1,828) Brazilian Real Buy 8/17/11 67,367 67,206 161 Brazilian Real Buy 7/21/11 68,033 66,851 1,182 Brazilian Real Sell 7/21/11 68,033 67,604 (429) British Pound Buy 8/17/11 72,107 71,700 407 British Pound Buy 7/21/11 72,131 73,719 (1,588) British Pound Sell 7/21/11 72,131 71,728 (403) British Pound Sell 8/17/11 36,616 36,465 (151) Canadian Dollar Buy 8/17/11 207 202 5 Canadian Dollar Buy 7/21/11 37,243 36,903 340 Canadian Dollar Sell 7/21/11 37,243 36,838 (405) Czech Koruna Buy 8/17/11 10,946 10,897 49 Czech Koruna Buy 7/21/11 11,336 11,078 258 Czech Koruna Sell 7/21/11 11,336 11,286 (50) Euro Buy 7/21/11 150,796 148,016 2,780 Euro Sell 8/17/11 188,388 185,546 (2,842) Euro Sell 7/21/11 150,796 149,613 (1,183) Hungarian Forint Buy 8/17/11 49,552 49,566 (14) Hungarian Forint Buy 7/21/11 49,704 49,930 (226) Hungarian Forint Sell 7/21/11 49,704 49,704 — Indian Rupee Buy 7/21/11 37,180 36,938 242 Indian Rupee Sell 7/21/11 37,180 36,999 (181) Indian Rupee Sell 8/17/11 36,999 36,776 (223) Japanese Yen Buy 7/21/11 125,956 125,431 525 Japanese Yen Sell 7/21/11 125,956 125,278 (678) Japanese Yen Sell 8/17/11 88,756 88,305 (451) Mexican Peso Buy 8/17/11 27,759 27,669 90 Mexican Peso Buy 7/21/11 38,867 38,854 13 Mexican Peso Sell 7/21/11 38,867 38,667 (200) New Zealand Dollar Sell 7/21/11 46,458 45,793 (665) Norwegian Krone Buy 8/17/11 37,436 37,550 (114) Norwegian Krone Buy 7/21/11 37,853 37,297 556 Norwegian Krone Sell 7/21/11 37,853 37,788 (65) Norwegian Krone Sell 8/17/11 37,788 37,230 (558) Polish Zloty Buy 8/17/11 11,226 11,182 44 Polish Zloty Buy 7/21/11 11,257 11,342 (85) Polish Zloty Sell 7/21/11 11,257 11,214 (43) Russian Ruble Buy 8/17/11 11,050 11,034 16 Russian Ruble Buy 7/21/11 11,080 11,045 35 Russian Ruble Sell 7/21/11 11,080 11,059 (21) Singapore Dollar Buy 7/21/11 11,244 11,231 13 Singapore Dollar Sell 7/21/11 11,244 11,173 (71) 16 Putnam VT Absolut e Return 500 Fund FORWARD CURRENCY CONTRACTS at 6/30/11 (aggregate face value $24,997,147) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG cont. Singapore Dollar Sell 8/17/11 $11,244 $11,231 $(13) South African Rand Buy 7/21/11 11,495 11,376 119 South African Rand Sell 7/21/11 11,289 11,369 80 South Korean Won Buy 8/17/11 107,912 106,428 1,484 South Korean Won Buy 7/21/11 108,090 106,529 1,561 South Korean Won Sell 7/21/11 108,090 106,565 (1,525) Swedish Krona Buy 7/21/11 36,881 37,772 (891) Swedish Krona Sell 7/21/11 36,881 35,846 (1,035) Swedish Krona Sell 8/17/11 506 496 (10) Swiss Franc Buy 7/21/11 39,753 39,700 53 Swiss Franc Buy 8/17/11 39,760 39,921 (161) Swiss Franc Sell 7/21/11 39,753 39,909 156 Taiwan Dollar Buy 7/21/11 23,525 23,540 (15) Taiwan Dollar Sell 8/17/11 23,532 23,557 25 Taiwan Dollar Sell 7/21/11 23,525 23,499 (26) Thai Baht Buy 8/17/11 18,239 18,259 (20) Thai Baht Buy 7/21/11 18,273 18,523 (250) Thai Baht Sell 7/21/11 18,273 18,276 3 Turkish Lira Buy 8/17/11 10,742 10,783 (41) Turkish Lira Buy 7/21/11 10,795 11,074 (279) Turkish Lira Sell 7/21/11 10,795 10,836 41 Turkish Lira Sell 8/17/11 10,742 10,619 (123) Westpac Banking Corp. Australian Dollar Buy 7/21/11 37,480 36,505 975 Australian Dollar Sell 7/21/11 37,480 37,236 (244) Australian Dollar Sell 8/17/11 37,352 36,383 (969) British Pound Buy 7/21/11 482 480 2 British Pound Sell 7/21/11 482 492 10 British Pound Sell 8/17/11 482 480 (2) Canadian Dollar Buy 7/21/11 37,451 36,830 621 Canadian Dollar Sell 7/21/11 37,451 37,049 (402) Canadian Dollar Sell 8/17/11 311 304 (7) Euro Buy 7/21/11 75,325 73,905 1,420 Euro Sell 7/21/11 75,325 74,644 (681) Euro Sell 8/17/11 75,268 73,851 (1,417) Japanese Yen Buy 7/21/11 37,337 37,126 211 Japanese Yen Buy 8/17/11 37,343 37,152 191 Japanese Yen Sell 7/21/11 37,337 37,145 (192) New Zealand Dollar Buy 7/21/11 11,739 11,573 166 Norwegian Krone Buy 7/21/11 38,261 37,708 553 Norwegian Krone Sell 7/21/11 38,261 38,227 (34) Norwegian Krone Sell 8/17/11 38,196 37,642 (554) Swedish Krona Buy 8/17/11 35,685 34,989 696 Swedish Krona Buy 7/21/11 35,741 36,299 (558) Swedish Krona Sell 7/21/11 35,741 35,038 (703) Swiss Franc Buy 7/21/11 38,920 38,864 56 Swiss Franc Buy 8/17/11 38,927 39,080 (153) Swiss Franc Sell 7/21/11 38,920 39,058 138 Total Putnam VT Absolute Return 500 Fund 17 FUTURES CONTRACTS OUTSTANDING Unrealized at 6/30/11 Number of Expiration appreciation/ (Unaudited) contracts Value date (depreciation) S&P Mid Cap 400 Index E-Mini (Long) 4 $390,600 Sep-11 $15,673 U.S. Treasury Bond 10 yr (Long) 6 733,969 Sep-11 (8,136) U.S. Treasury Bond 10 yr (Long) 2 244,656 Sep-11 (1,848) U.S. Treasury Note 5 yr (Short) 4 476,781 Sep-11 1,407 U.S. Treasury Note 2 yr (Short) 4 877,375 Sep-11 633 Total Contract WRITTEN OPTIONS OUTSTANDING amount/ at 6/30/11 (premiums received number of Expiration date/ $209,354) (Unaudited) contracts strike price Value SPDR S&P rust (Call) 17,460 Jul-11/$133.00 $14,789 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.61% versus the three month USD-LIBOR-BBA maturing June24,2021. $468,449 Jun-16/4.61 17,164 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.61% versus the three month USD-LIBOR-BBA maturing June24,2021. 468,449 Jun-16/4.61 19,989 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing June14,2026. 212,304 Jun-16/4.77 13,280 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing June14,2026. 212,304 Jun-16/4.77 15,666 Contract WRITTEN OPTIONS OUTSTANDING amount/ at 6/30/11 (premiums received number of Expiration date/ $209,354) (Unaudited) cont. contracts strike price Value Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.78% versus the three month USD-LIBOR-BBA maturing June14,2026. $930,341 Jun-16/$4.78 $58,528 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.78% versus the three month USD-LIBOR-BBA maturing June14,2026. 930,341 Jun-16/4.78 68,324 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June10,2026. 61,726 Jun-16/4.815 3,964 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June10,2026. 61,726 Jun-16/4.815 4,455 Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/11 (proceeds received Principal Settlement $8,122,773) (Unaudited) amount date Value FNMA, 4 1/2s, July1,2041 $1,000,000 7-14-11 $1,034,609 FNMA, 4s, July1,2041 7,000,000 7-14-11 7,000,000 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/11 (Unaudited) Upfront Unrealized Swap Notional premium Termination Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC $140,000 $— 6/14/20 2.90125% 3 month USD-LIBOR-BBA $1,961 590,100 (1,210) 6/17/21 3 month USD-LIBOR-BBA 3.2% (3,258) 300,000 — 6/20/16 1.8125% 3 month USD-LIBOR-BBA 2,544 23,000 — 6/20/21 3 month USD-LIBOR-BBA 3.104% (284) 59,000 — 6/20/21 3 month USD-LIBOR-BBA 3.093% (785) 17,000 — 6/23/20 2.955% 3 month USD-LIBOR-BBA 181 709,200 — 6/24/21 3.103% 3 month USD-LIBOR-BBA 9,102 2,565,000 — 6/28/13 0.628% 3 month USD-LIBOR-BBA 2,791 381,000 — 6/28/21 3 month USD-LIBOR-BBA 3.042% (7,116) 124,000 — 6/28/41 3.885% 3 month USD-LIBOR-BBA 4,033 30,000 — 6/28/41 3 month USD-LIBOR-BBA 3.88% (1,003) 100,000 — 6/28/20 2.855% 3 month USD-LIBOR-BBA 1,935 290,000 — 6/29/20 2.841084% 3 month USD-LIBOR-BBA 5,918 100,000 — 6/29/14 3 month USD-LIBOR-BBA 3.85488% (3,767) 18 Putnam VT Absolut e Return 500 Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/11 (Unaudited) cont. Upfront Unrealized Swap Notional premium Termination Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $100,000 $— 6/29/13 3 month USD-LIBOR-BBA 0.6425% $(79) 200,000 — 6/30/13 0.66% 3 month USD-LIBOR-BBA 91 100,000 — 6/30/20 0.66% 3 month USD-LIBOR-BBA 1,717 200,000 — 6/30/14 3 month USD-LIBOR-BBA 3.92% (5,238) Citibank, N.A. 32,090 — 6/14/20 2.905% 3 month USD-LIBOR-BBA 440 5,487 — 6/23/21 3 month USD-LIBOR-BBA 3.12625% (59) 9,208 — 6/29/21 3 month USD-LIBOR-BBA 3.05375% (162) Deutsche Bank AG 65,749 — 6/24/20 2.92% 3 month USD-LIBOR-BBA 894 176,000 — 7/1/16 3 month USD-LIBOR-BBA 1.955% (482) Goldman Sachs International 240,000 — 6/8/18 2.52375% 3 month USD-LIBOR-BBA 1,572 106,000 — 6/13/21 3 month USD-LIBOR-BBA 3.083% (1,418) 35,000 — 6/20/21 3 month USD-LIBOR-BBA 3.075% (521) 106,000 — 7/1/41 4.02625% 3 month USD-LIBOR-BBA 832 243,000 — 7/1/14 3 month USD-LIBOR-BBA 1.105% (129) 293,000 — 7/1/16 3 month USD-LIBOR-BBA 1.9625% (694) JPMorgan Chase Bank, N.A. 2,256,000 — 6/7/13 0.649% 3 month USD-LIBOR-BBA 19 82,000 — 6/7/41 3 month USD-LIBOR-BBA 4.005% (735) 451,400 — 7/5/16 1.9375% 3 month USD-LIBOR-BBA — Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap Notional premium Termination received (paid) by received by or appreciation/ counterparty amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC $189,135 $— 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% $1,411 30 year Fannie Mae pools 1,103,412 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 8,230 30 year Fannie Mae pools 46,349 232 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 552 30 year Fannie Mae pools 115,873 597 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 1,398 30 year Fannie Mae pools 69,524 424 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 904 30 year Fannie Mae pools Citibank, N.A. baskets 3,956 — 6/7/12 (3 month USD-LIBOR-BBA) A basket (CGPUTSB5) of (22,075) common stocks Credit Suisse International $1,070,896 (2,845) 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% (4,036) 30 year Ginnie Mae II pools Goldman Sachs International baskets 5,527 — 6/28/12 (1 month USD-LIBOR-BBA) A basket (GSCBPCSL) of 22,233 common stocks baskets 6,059 — 6/28/12 1 month USD-LIBOR-BBA A basket (GSCBPINS) of (20,498) common stocks shares 1,992 — 5/2/12 (1 month USD-LIBOR-BBA) iShares MSCI Emerging (1,007) Markets Index Putnam VT Absolute Return 500 Fund 19 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap Notional premium Termination received (paid) by received by or appreciation/ counterparty amount received (paid) date fund per annum paid by fund (depreciation) UBS, AG $1,148 $— 5/24/12 3 month USD-LIBOR-BBA MSCI Daily Total Return Net $(10,998) minus 0.35% USD Index baskets 4,880 F — 5/23/12 (3 month USD-LIBOR-BBA A basket (UBSEMBSK) of 8,586 plus 0.60%) common stocks Total F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC820 Fair Value Measurements and Disclosures (“ASC 820”) based on the securities’ valuation inputs. CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/11 (Unaudited) Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Credit Suisse International Belgium Government International Bond, 3.8s, 6/4/12 — $(5,118) $250,000 6/20/16 (100 bp) $(264) Goldman Sachs International DJ CDX NA IG Series 16 Index BBB+ (9,020) 1,750,000 6/20/16 100 bp (1,852) JPMorgan Chase Bank, N.A. DJ CDX NA HY Series 16 Version 1 Index B+ (31,875) 1,000,000 6/20/16 500 bp (14,527) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at June30,2011. 20 Putnam VT Absolut e Return 500 Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 — Valuations based on quoted prices for identical securities in active markets. Level 2 — Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 — Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $69,079 $— $— Capital goods 109,230 — — Communication services 76,232 — — Conglomerates 11,809 — — Consumer cyclicals 309,921 — — Consumer staples 262,637 — — Energy 265,013 — — Financials 290,936 — — Health care 252,178 — — Technology 427,645 — — Transportation 66,439 — — Utilities and power 85,246 — — Total common stocks — — Commodity linked notes — 301,908 — Investment Companies 26,526 — — Mortgage-backed securities — 1,410,963 — Purchased options outstanding — 72,096 — U.S. Government and Agency Mortgage Obligations — 8,034,609 Short-term investments 993,118 4,998,097 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(15,347) $— Futures contracts 7,729 — — Written options — (216,159) — TBA sale commitments — (8,034,609) — Interest rate swap contracts — 9,510 — Total return swap contracts — (13,708) — Credit default contracts — 29,370 — Totals by level $— The accompanying notes are an integral part of these financial statements. Putnam VT Absolute Return 500 Fund 21 Statement of assets and liabilities 6/30/11 (Unaudited) Assets Investment in securities, at value, (Note 1): Unaffiliated issuers (identified cost $17,189,584) $17,070,564 Affiliated issuers (identified cost $993,118) (Notes 1 and 7) 993,118 Dividends, interest and other receivables 12,670 Receivable for investments sold 182,561 Receivable for sales of delayed delivery securities (Note 1) 8,134,510 Receivable for variation margin (Note 1) 10,139 Premium paid on swap contracts (Note 1) 50,068 Unrealized appreciation on swap contracts (Note 1) 77,344 Unrealized appreciation on forward currency contracts (Note 1) 120,284 Unamortized offering costs (Note 1) 15,211 Receivable from Manager (Note 2) 27,239 Total assets Liabilities Payable to custodian (Note 2) 43 Payable for investments purchased 91,510 Payable for purchases of delayed delivery securities (Note 1) 8,131,072 Payable for shares of the fund repurchased 8 Payable for investor servicing fees (Note 2) 828 Payable for custodian fees (Note 2) 3,776 Payable for Trustee compensation and expenses (Note 2) 364 Payable for administrative services (Note 2) 34 Payable for distribution fees (Note 2) 28 Payable for auditing fees 20,968 Payable for offering costs (Note 1) 10,811 Interest payable for short sales (Note 1) 11,736 Unrealized depreciation on forward currency contracts (Note 1) 135,631 Written options outstanding, at value (premiums received $209,354) (Notes 1 and 3) 216,159 Premium received on swap contracts (Note 1) 1,253 Unrealized depreciation on swap contracts (Note 1) 100,987 TBA sale commitments, at value (proceeds receivable $8,122,773) (Note 1) 8,034,609 Other accrued expenses 4,862 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 6) $10,050,796 Accumulated net investment income (Note 1) 207 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (53,051) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (68,923) Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $9,779,629 Number of shares outstanding 990,000 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $9.88 Computation of net asset value Class IB Net assets $149,400 Number of shares outstanding 15,130 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $9.87 Statement of operations For the period 5/2/11 to 6/30/11 (Unaudited) Investment income Dividends $9,181 Interest (including interest income of $390 from investments in affiliated issuers) (Note 7) 6,680 Total investment income Expenses Compensation of Manager (Note 2) 12,072 Investor servicing fees (Note 2) 1,660 Custodian fees (Note 2) 3,780 Trustee compensation and expenses (Note 2) 352 Administrative services (Note 2) 41 Distribution fees — Class IB (Note 2) 49 Amortization of offering costs (Note 1) 3,082 Reports to shareholders 4,190 Auditing 20,086 Other 1,436 Fees waived and reimbursed by Manager (Note 2) (31,805) Total expenses Expense reduction (Note 2) (4) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (946) Net realized loss on swap contracts (Note 1) (4,954) Net realized loss on futures contracts (Note 1) (5,209) Net realized loss on foreign currency transactions (Note 1) (44,649) Net realized gain on written options (Notes 1 and 3) 2,707 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (13,082) Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period (59,468) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 22 Putnam VT Absolut e Return 500 Fund Statement of changes in net assets For the period 5/2/11 to 6/30/11* Decrease in net assets Operations: Net investment income $922 Net realized loss on investments and foreign currency transactions (53,051) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (72,550) Net decrease in net assets resulting from operations Increase from capital share transactions (Note 4) 50,796 Total decrease in net assets Net assets: Beginning of period (Note 6) 10,002,912 End of period (including undistributed net investment income of $207) * Unaudited. The accompanying notes are an integral part of these financial statements. Putnam VT Absolute Return 500 Fund 23 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c,d,e Ratio of net investment income (loss) to average net assets (%) e Portfolio turnover (%) f Class IA 6/30/11**† — (.12) * .15 * .01 * 8 * Class IB 6/30/11**† — (.13) * .19 * (.02) * 8 * * Not annualized. **Unaudited. † For the period May 2, 2011 to June 30, 2011. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements (Note 2). e Reflects an involuntary contractual limitation in effect during the period. As a result of such limitation and/or waiver, the expenses of each class reflect a reduction of 0.32% as a percentage of average net assets. f Portfolio turnover excludes dollar roll transactions. The accompanying notes are an integral part of these financial statements. 24 Putnam VT Absolut e Return 500 Fund Notes to financial statements 6/30/11 (Unaudited) Note 1 — Significant accounting policies Putnam VT Absolute Return 500 Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks to earn a positive total return that exceeds the rate of inflation by 500 basis points (or 5.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund seeks to earn a positive total return that exceeds, by a particular amount, the rate of inflation, as reflected by the return of the BofA Merrill Lynch U.S. Treasury Bill Index. The index tracks the performance of U.S. dollar denominated U.S. Treasury bills, which represent obligations of the U.S. Government having a maturity of one year or less, and is intended as an approximate measure of the rate of inflation. While the fund seeks returns in excess of the BofA Merrill Lynch U.S. Treasury Bill Index, an investment in the fund is not the same as an investment in the BofA Merrill Lynch U.S. Treasury Bill Index. An investment in U.S. Treasury bills, which are supported by the full faith and credit of the U.S. Government, is generally considered a risk free investment. Investing in the fund, however, does involve certain risks, including the risk of loss. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The financial statements present information for the period May 2, 2011 (the first business day after effective date of registration of the fund with the Securities and Exchange Commission) through June 30, 2011. Financial information for the period prior to May 2, 2011 is discussed in Note 6. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. ClassIB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. The fund began offering class IA and IB shares on May 2, 2011. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from May 2, 2011 through June 30, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchangerate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under thecontract. C) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are Putnam VT Absolut e Return 500 Fund 25 slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. D) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. E) Futures contracts The fund uses futures contracts to hedge interest rate risk, to gain exposure to interest rates, to hedge prepayment risk, and to manage exposure to market risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. F) Options contracts The fund uses options contracts to hedge duration, convexity and prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, and to generate additional income for the portfolio. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. Outstanding contracts on purchased options contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. G) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk, and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. H) Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to manage exposure to credit risk, and to gain exposure to specific markets/countries, to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. I) Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates, and to hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding 26 Putnam VT Absolut e Return 500 Fund at period end, if any, are listed after the fund’s portfolio. Outstanding notional amount on interest rate swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. J) Credit default contracts The fund entered into credit default contracts to hedge credit risk and market risk, and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. K) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $176,616 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $109,978. L) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. M) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. N) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. O) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. P) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior periods remains subject to examination by the Internal Revenue Service. Putnam VT Absolut e Return 500 Fund 2 7 The aggregate identified cost on a tax basis is $18,182,702, resulting in gross unrealized appreciation and depreciation of $148,700 and $267,720, respectively, or net unrealized depreciation of $119,020. Q) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. R) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. S) Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 99.5% of the fund is owned by accounts of one group of insurance companies. T) Offering costs The offering costs of $18,445 are being fully amortized on a straight-line basis over a twelve-month period. The fund will reimburse Putnam Management for the payment of these expenses. Note 2 — Management fee, administrative services and othertransactions The fund pays Putnam Management a management fee, computed and paid monthly, (based on the fund’s average net assets, excluding assets that are invested in other Putnam funds, except Putnam Money Market Liquidity Fund or any other Putnam funds that do not charge a management fee) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.880% of the first $5 billion, 0.830% of the next $5 billion, 0.780% of the next $10 billion, 0.730% of the next $10 billion, 0.680% of the next $50 billion, 0.660% of the next $50 billion, 0.650% of the next $100 billion, 0.645% of any excess thereafter. Putnam Management has agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through April 30, 2012, to the extent that expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, such as borrowing costs, payments under distribution plans, and extraordinary expenses and acquired fund fees and expenses) would exceed an annual rate of 0.90% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $29,657 as a result of this limit. Putnam Management has also contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets, over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $2,148 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $4 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which no monies, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its classIB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $10,105,827 and $236,611, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. 28 Putnam VT Absolut e Return 500 Fund Written option transactions during the reporting period are summarized asfollows: Written swap option Written swap option Written equity option Written equity option contract amounts premiums received contract amounts premiums received Written options outstanding at the beginning of the reporting period $— $— $16,944 $1,849 Options opened 3,345,640 203,271 34,637 6,941 Options exercised — Options expired — — (34,121) (2,707) Options closed — Written options outstanding at the end of the reporting period $3,345,640 $203,271 17,460 $6,083 Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares For the period 5/2/11 to 6/30/11 For the period 5/2/11 to 6/30/11 Shares Amount Shares Amount Shares sold — $— 5,131 $50,804 Shares issued in connection with reinvestment of distributions — 5,131 50,804 Shares repurchased — — (1) (8) Net increase — $— At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value Class IA 990,000 100.0% $9,779,629 Class IB 10,000 66.1 98,700 Note 5 — Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $29,370 Payables $— Foreign exchange contracts Receivables 120,284 Payables 135,631 Equity contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized Unrealized appreciation/(depreciation) 64,067* appreciation/(depreciation) 69,367 Interest rate contracts Receivables, Net assets — Unrealized Payables, Net assets — Unrealized appreciation/(depreciation) 101,833* appreciation/(depreciation) 237,065* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $9,375 $9,375 Equity contracts 2,325 (4,496) (7,208) $(9,379) Interest rate contracts — (713) (7,121) $(7,834) Total Putnam VT Absolut e Return 500 Fund 29 Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(20,293) $(20,293) Foreign exchange contracts — — (13,081) — (13,081) Equity contracts (20,384) 1,407 — (20,627) (39,604) Interest rate contracts 1,950 6,322 — 16,759 25,031 Total Note 6 — Initial capitalization and offering of shares The fund was established as a series of the Trust on April 28, 2011. Prior to April28, 2011, the fund had no operations other than those related to organizational matters, including as noted below, the initial capital contributions by Putnam Investments, LLC and issuance of shares: Capital contribution Shares issued Class IA $9,900,000 990,000 Class IB $100,000 10,000 From April 28, 2011 (commencement of operations) to April 29, 2011, the fund began carrying out its investment objective with the initial capital contribution. During this period the fund had $715 of net investment loss, $0 of net realized gains, and $3,627 of net unrealized appreciation on investments. The net assets at April 29, 2011 were $10,002,912. Effective April 30, 2011 the fund was registered under the Securities Act of 1933. Note 7 — Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $390 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $10,261,324 and $9,268,206, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by PutnamManagement. Note 8 — Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 30 Putnam VT Absolut e Return 500 Fund Trustee approval of management contract General conclusions In February 2011, the Putnam funds’ Board of Trustees, which oversees the management of each Putnam fund, approved, for an initial term ending June 30, 2011, your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, Putnam Advisory Company (“PAC”). In June 2011, the Board of Trustees also approved the continuance of your fund’s management, sub-management and sub-advisory contracts as part of the Board’s annual review of the management, sub-management and sub-advisory contracts, as applicable, of all Putnam funds. The Board of Trustees, with the assistance of its Contract Committee which consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (“Independent Trustees”), requested and evaluated all information it deemed reasonably necessary under the circumstances in connection with its February 2011 initial approval of your fund’s initial management contract and in connection with its June 2011 annual contract review. In February 2011 and over the course of several months ending in June 2011, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session to consider the information that Putnam Management provided and other information developed with the Board’s independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. On February 4, 2011, the Contract Committee recommended, and the Independent Trustees approved, the initial execution of your fund’s management, sub-management and sub-advisory contracts, and at the Trustees’ June17, 2011, meeting, the Contract Committee recommended, and the independent Trustees approved, the continuance of these contracts effective July 1, 2011. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in thecontext.) The Independent Trustees’ February 2011 initial approval of your fund’s management, sub-management and sub-advisory contracts and their June 2011 approval of the continuance of these contracts was based on the following conclusions: • That the proposed fee schedule for your fund represented reasonable compensation in light of the nature and quality of the services to be provided to the fund, the fees paid by competitive funds, and the costs expected to be incurred by Putnam Management in providing services, and • That the proposed fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at anticipated asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees considered the management fee schedule for your fund, including fee levels and breakpoints. The Trustees considered Putnam Management’s representation that investment research and portfolio management for your fund would be particularly labor-intensive, given the breadth of your fund’s investment universe and your fund’s goal of absolute total return. The Trustees further considered that the fee schedule had been developed under the framework of the fee schedules of other Putnam funds, which had been carefully developed over the years, re-examined on many occasions and adjusted where appropriate. The Trustees also focused on the competitiveness of the projected total expense ratio of your fund. Your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio (except for your fund, which had only recently commenced operations) during their annual contract review. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations did not apply. Because your fund was not yet operational during the time period considered by the Trustees, the Trustees did not consider the effect these limitations may have had on your fund’s expenses. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the initial execution of your fund’s management, sub-management and sub-advisory contracts, and to approve the continuance of these contracts. Putnam VT Absolut e Return 500 Fund 31 In connection with their annual review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund (except for your fund, which had only recently commenced operations), the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of several investment oversight committees of the Trustees, which met on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods (except for your fund, which had only recently commenced operations) and considered information comparing each fund’s performance with various benchmarks and with the performance of competitive funds. The Committee noted the substantial improvement in the performance of most Putnam funds during the 2009–2010 period and Putnam Management’s ongoing efforts to strengthen its investment personnel and processes. The Committee also noted the disappointing investment performance of some funds for periods ended December 31, 2010 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. Because your fund was not yet operational during the time periods considered by the Trustees, the Trustees did not consider your fund’s recent performance in connection with their consideration of your fund’s management, sub-management and sub-advisory contracts. Brokerage and soft-dollar allocations; investorservicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the February 2011 initial review of your fund’s management contract and with its June 2011 annual contract review, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of suchservices. 32 Putnam VT Absolut e Return 500 Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2011, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Ravi Akhoury Boston, MA 02109 P.O. Box 8383 Barbara M. Baumann Boston, MA 02266-8383 Charles B. Curtis Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited John A. Hill 57–59 St James’s Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Kenneth R. Leibler Robert E. Patterson Marketing Services Legal Counsel George Putnam, III Putnam Retail Management Ropes & Gray LLP Robert L. Reynolds One Post Office Square W. Thomas Stephens Boston, MA 02109 Putnam VT Absolute Return 500 Fund 33 This report has been prepared for the shareholders H000 of Putnam VT Absolute Return 500 Fund. 268683 8/11 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Variable Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 26, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 26, 2011 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: August 26, 2011
